DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is written such that it depends from itself rendering it indefinite.  It will be interpreted as depending from claim 10 for the purposes of any further claim rejections.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Denison et al. (US 2017/0254584).
Regarding claim 1, Denison et al. (hereafter “D1”) discloses a cooler (1; figure 1A), comprising: a cabinet ([0020]) having an interior volume for storing a beverage container containing a beverage; a door (glass door – not indexed – abstract, [0020]) for providing access to the interior volume of the cabinet; a lock (2; [0022]) configured to maintain the door in a closed position when the lock is engaged (figures 1-3); a cooling unit (not indexed, [0043]) configured to maintain the cabinet at a predetermined temperature; a temperature sensor (not indexed – [0029]) arranged within the cabinet, wherein the temperature sensor is configured to detect a temperature within the cabinet; and a control unit (10; [0029]) in communication with the cooling unit and the temperature sensor ([0029]), wherein the control unit is configured to control the cooling unit so as to maintain a temperature within the cabinet at a predetermined temperature as determined by the temperature sensor; and wherein the control unit is configured to lock the door until a temperature within the cabinet is at the predetermined temperature ([0029; 0043] describing the controller waiting for a low temperature to be reached before activating the lock control algorithm i.e. locking the door when a power loss is experienced or temperature is too high for a predetermined time period).
	Regarding claim 2, D1 discloses wherein the door comprises a transparent portion such that the interior volume of the cabinet is visible from an exterior of the cooler ([0020]).
Regarding claim 4, D1 discloses further comprising an indicator configured to provide an indication (controller controls lighting – if temperature limit is exceeded lights can be turned off and door locked – [0037, 0043]) when the door is locked.
Regarding claims 7-8, D1 discloses wherein the control unit is configured to set a temperature of the cabinet at a first predetermined temperature (as at 42 degrees disclosed – [0030]) or a second predetermined temperature (as at 37 degrees disclosed – [0043]), wherein the first predetermined temperature differs from the second predetermined temperature.
Regarding claim 16, see the discussions of claims 1-2, 4, 7-8 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 9-11, 13-14, 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dension et al. (US 2017/0254584).
Regarding claims 5-6 and 9, D1 does not disclose specifically cooling to a predetermined temperature range of about -1°C to about -10°C.  However, it is well known in the art that such a range would be desirable to freeze products in a cooler.  As such it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select a range for a (first/second) predetermined temperature to be in the range of -1°C to about -10°C to prevent opening of the cooler before desired items are frozen or supercooled for a certain time period.
Regarding claims 10-11, 18, D1 discloses the members required by the claim as discussed per claims 1-2, 4-9 above and further the steps of setting a temperature inside of a cooler in which a beverage container is stored to a predetermined temperature that is at or below a freezing point of a beverage within the beverage container (as discussed per claim 5); locking a door of the cooler when a temperature inside of the cooler is above the predetermined temperature; and unlocking the door of the cooler when the temperature inside of the cooler is at or below the predetermined temperature.
Regarding claim 13, D1 discloses wherein setting the temperature comprises activating a cooling unit, and wherein the method further comprises deactivating the cooling unit when the temperature within the cooler is at or below the predetermined temperature (cooling unit is active until a predetermined temperature is reached – [0043]).
Regarding claims 14 and 19-20, D1 discloses a door sensor for sensing a door open or closed condition, and measurement of time the door is open and alerting the condition, to avoid spoilage ([0043, 0033]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include tracking the number of times the door is opened (along with the length of time open) for the same purpose of avoiding temperature loss and spoilage.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dension et al. (US 2017/0254584) in view of Lee (US 2018/0164033).
D1 discloses a door but does not teach a display screen.  
Lee teaches a cooler (refrigerator 1) comprising a screen (figure 1; [0069]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add a screen in D1 as taught by Lee to provide information and controls for a user.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dension et al. (US 2017/0254584) in view of Seeley (US 6,158,227).
D1 does not specifically disclose wherein providing the first indication comprises illuminating a first indicator light, and providing the second indication comprises illuminating a second indicator light.  
Seeley teaches a cooler (figure 1) comprising a first indicator light for indicating a first condition ("red indicator light D4 - col. 7, In. 22, red indicator indicates that there is a problem with the cooling system, and that the beverage is not cooled) and a second indicator light for indicating a second condition ("green indicator light D6" - col. 7, In. 23, indicates that the system is operating properly and that the beverage is cooled).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add to D1 red and green indicator lights to indicate cooled or not cooled conditions as taught by Seeley, for the purpose of user convenience.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dension et al. (US 2017/0254584) in view of Shin et al. (US 8,464,544).
Regarding claim 15, D1 does not disclose further comprising receiving an input indicating a type of beverage to be stored in the cooler, wherein setting the temperature comprises selecting the predetermined temperature based on the input.  
Shin discloses a cooler system (See Fig. 1, the beverage cooling system is shown) comprising receiving an input indicating a type of beverage to be stored in the cooler (col. 3, In. 30-31), wherein setting the temperature comprises selecting the predetermined temperature based on the input ("and comparing the difference between the two temperatures with a predetermined reference value", col. 3, In. 2-3, "Further, the reference value varies according to a type of the target object", col. 3 In. 28-29).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify D1 to add an input indicating a type of beverage and setting a temperature based on the beverage type as taught by Shin because it would allow for optimization of device use.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dension et al. (US 2017/0254584) in view of Twiggar (US 2016/0290713).
Regarding claim 17, D1 does not disclose wherein the temperature sensor is arranged at an inlet of an evaporator of the cooling unit, and wherein a second temperature sensor is arranged at an outlet of the evaporator of the cooling unit.
Twiggar teaches a cooler (refrigeration system 100) comprising an evaporator unit (340 having evaporator 136) having a temperature sensor (second temperature sensor 500) at an inlet ([0143]) and a second temperature sensor (third temperature sensor 504) at an outlet ([0148]) and the sensor data is used by the control system to determine the activity of the refrigeration system ([0134]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify D1 to utilize first and second temperature sensors as taught by Twiggar to monitor an evaporator temperature to control the activation of the cooler by the control unit for accurate cooling levels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631